Exhibit 10.39

REVISED SUMMARY OF COMPENSATION ARRANGEMENT

APPLICABLE TO THE COMPANY’S NAMED EXECUTIVE OFFICERS

As of March 12, 2008, the following represents the compensation of the executive
officers of NMT Medical, Inc. (the “Company”):

 

     2008 Compensation

Executive Officer

   Annual
Salary    Bonus for Work
Performed in 2007    Shares Underlying
Stock Options
Granted in 2007

John E. Ahern
President and Chief Executive Officer

   $ 460,000    $ 55,000    45,750

Richard E. Davis
Executive Vice President and Chief Financial Officer

   $ 345,000    $ 43,000    31,750